Title: From James Madison to Daniel Carroll Brent, 29 August 1807
From: Madison, James
To: Brent, Daniel Carroll



Dear Sir
Aug. 29. 07.

I have recd yours of the 26.  You may inform Mr. Wagner, that it would be a pleasure to me to aid his views, but that no information has been recd. for a long time from our Spanish affairs, nor indeed any since the epoch to which he refers, that could guide him in appreciating the proposal made to him, better than his own good judgment exercised on the general course of events, and his recollection of all the circumstances heretofore within his knowledge.
The President has hinted the expediency of setting about duplicate copies of all the instructions & correspondence of our Ministers at London; as in different events it may be necessary to lay them before Congress even at its opening; and from the voluminous nature of these documents, the preparation can not be too soon commenced.  The proper pens may therefore set about the task, immediately.
Finding that I have here a copy of Mr. Monroe’s Cypher, I wish you to arrange with the Post office, the forwarding without the loss of a Mail, whatever dispatches may appear to be from either the joint or ordinary mission to G. Britain  Yrs. with respect

James Madison

